                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 TERRE HAUTE DIVISION

  UNITED STATES OF AMERICA,                          )
                                                     )
                               Plaintiff,            )
                                                     )
                       v.                            )      Cause No. 2:15-cr-00006-JMS-CMM
                                                     )
  CHRISTOPHER S. CRITCHLOW (01),                     )
                                                     )
                               Defendant.            )


               ORDER ADOPTING REPORT AND RECOMMENDATION

       Having reviewed Magistrate Judge Craig McKee’s Report and Recommendation dkt [82]

recommending that Christopher S. Critchlow’s supervised release be revoked, pursuant to Title 18

U.S.C. '3401(i), Rule 32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. '3583,

and with no objections being filed, the Court APPROVES and ADOPTS Magistrate Judge

McKee’s Report and Recommendation dkt [82]. The Court finds that Mr. Critchlow committed

Violation Number 2 as alleged by the U.S. Probation Office in its Petition for Warrant or Summons

for Offender under Supervision dkt [75]. The Court dismisses Violation 1, dkt [75]. The Court

now orders that the defendant's supervised release is therefore REVOKED, and Mr. Critchlow is

sentenced to the custody of the Attorney General or his designee for a period of eight (8) months

with no supervised release to follow. The Court recommends placement at a facility that can

initiate appropriate evaluation and intervention for alcohol dependency that might provide the

defendant further initiate to complete treatment upon his release.




          Date: 7/15/2021
Distribution:

 All ECF-registered counsel of record via email generated by the court’s ECF system

 United States Probation Office, United States Marshal
